___________

                                      No. 96-1101
                                      ___________

Jeffrey E. Schenk,                          *
                                            *
              Appellant,                    *
                                            * Appeal from the United States
     v.                                     * District Court for the
                                            * Eastern District of Missouri.
United States of America,                   *
                                            *        [UNPUBLISHED]
              Appellee.                     *
                                      ___________

                       Submitted:     August 28, 1996

                            Filed:    November 12, 1996
                                      ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Jeffrey E. Schenk was found guilty of illegally possessing and
distributing LSD, and being a felon in possession of a firearm.                      When he
committed these offenses, Schenk was on parole for a federal offense,
having    previously been transferred from a federal prison camp to a
community corrections center; his parole was consequently revoked and he
was ordered "continued to expiration."          The District Court sentenced Schenk
to concurrent terms of 186 months imprisonment on the drug counts and 96
months on the firearm count, and we affirmed.              United States v. Schenk, 983
F.2d 876, 877 (8th Cir. 1993).


     Schenk     then   filed   this   motion    under      28   U.S.C.   §   2255    (1994),
contending the District Court failed to order that he serve his sentence
concurrently    with   an   undischarged       term   of    imprisonment,      see    U.   S.
Sentencing Guidelines Manual § 5G1.3 (imposition of sentence on defendant
subject to undischarged term of imprisonment), and claiming that his
counsel was ineffective in
failing properly to raise this issue at sentencing and on appeal.                     The
                      1
District Court concluded Schenk had not shown he had been prejudiced by
any deficiency of his counsel and denied relief, noting that it had
sentenced Schenk "with the intention that [the sentence] run consecutively
with   the         previously   undischarged   term   of   imprisonment   that   he   was
               2
serving."          Schenk appeals.


       Reviewing the denial of Schenk's section 2255 motion de novo, we
affirm as the motion, files, and records conclusively show he is not
entitled to relief.             See Arnold v. United States, 63 F.3d 708, 709 (8th
Cir. 1995) (standard of review).           Even assuming counsel's failure to raise
the section 5G1.3 issue was unreasonable, Schenk was not prejudiced by this
omission, see Strickland v. Washington, 466 U.S. 668, 691-92 (1984),
because application note 6 to current section 5G1.3 expressly governs a
situation like Schenk's and makes it clear that the District Court was
correct in declining to order that Schenk serve his sentence concurrently
with his undischarged term of imprisonment.            Although this application note
was not added until November 1995, Appendix C Amendment 494 suggests it is
a clarifier and therefore may be used retroactively.


       Accordingly, the judgment of the District Court is affirmed.




       1
      The Honorable Edward L. Fillipine, United States District
Judge for the Eastern District of Missouri, adopting the report and
recommendation of the Honorable Lawrence O. Davis, United States
Magistrate Judge for the Eastern District of Missouri.
           2
       The District Court granted Schenk section 2255 relief on
other grounds, not relevant here, reducing Schenk's drug-related
sentences to 120 months.

                                            -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-